Citation Nr: 0844458	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post excision of a mass on 
the right foot with a residual scar.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected plantar fasciitis and heel spurs of 
the right foot.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected plantar fasciitis and heel spurs of 
the left foot.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to service connection for claimed bilateral 
blepharitis/dry eyes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
June 1993 and November 2001 to August 2003.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision.  

The June 2004 RO rating decision granted service connection 
and an initial 10 percent disability rating for service-
connected bilateral plantar fasciitis, bilateral heel spurs, 
and excision mass, effective on August 27, 2003.  

However, a January 2006 Decision Review Officer (DRO) 
decision granted separate ratings of 10 percent for the 
service-connected plantar fasciitis and heel spurs of the 
right foot, 10 percent disability rating for service-
connected plantar fasciitis and heel spurs of the left foot, 
and a 10 percent disability rating of the service-connected 
status post excision of mass of the right foot with residual 
scar. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Board notes that, in RO correspondences with the veteran, 
there was mention of a temporary 100 percent rating; however, 
the Board does not know what that is in reference to nor is 
there a current appeal pending.  

In addition, the Board notes that in the veteran's January 
2006 VA-9 Substantive Appeal the veteran noted that he had 
problems with his musculoskeletal system/joints; therefore, 
the Board refers the issues of a temporary 100 percent rating 
and the issue of entitlement to service connection for 
musculoskeletal system to the RO for further development.  

The issues of an initial rating in excess of 10 percent for 
the service-connected plantar fasciitis and heel spurs of the 
right foot and of the left foot and the issues of service 
connection for claimed hypertension and claimed bilateral 
blepharitis/ dry eyes are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected status post excision of mass of the 
right foot with residual scar is not manifested by a scar 
that is in an area or areas exceeding 12 square inches (77 
sq. cm.).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected status post excision of mass of the right 
foot with residual scar have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this is a "downstream" issue and in 
November 2006, after 
the rating decision on appeal, the RO sent the veteran a 
letter advising him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the issuance 
of the July 2007 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2006 letter, a May 
2006 letter, and a September 2004 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2004, May 2006, and November 2006 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in November 2006.  Further, the Board's decision 
herein denies the claim for a higher initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in May 2005. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of status post excision 
of mass of the right foot with residual scar.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The June 2004 RO rating decision granted service connection 
and an initial 10 percent disability rating for service-
connected bilateral plantar fasciitis, bilateral heel spurs, 
and excision mass, effective August 27, 2003.  

However, a January 2006 Decision Review Officer (DRO) 
decision granted separate ratings of 10 percent for the 
service-connected plantar fasciitis and heel spurs of the 
right foot, 10 percent disability rating for service-
connected plantar fasciitis and heel spurs of the left foot, 
and a 10 percent disability rating of the service-connected 
status post excision of mass of the right foot with residual 
scar, effective on August 27, 2003.  

The veteran has been rated under the diagnostic criteria for 
evaluating skin disorder, 38 C.F.R. § 4.118, Diagnostic Codes 
7899- 7800.  The Board notes that Diagnostic Code 7899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.118.  See 
38 C.F.R. § 4.27.  

The Board notes that prior to this appeal, the diagnostic 
criteria for evaluating skin disorders, including 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, were substantially revised.  

Since these revisions were effectuated as of August 30, 2002, 
and the veteran's claim was filed on August 27, 2003, the 
Board finds that only the new rating criteria is effective.  
See 67 Fed. Reg. 49,590 - 49,599 (2002), codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-05 (2005).  

The veteran was originally rated under Diagnostic Code 7800; 
however, that Diagnostic Code is for disfigurement of the 
head, face, or neck.  Therefore, the Board finds that in this 
case Diagnostic Code 7801 is the applicable diagnostic code.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  

Note (1) to Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.  

The Board notes that under 38 C.F.R. § 4.118 Diagnostic Code 
7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2) provides that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118.  

At the veteran's August 2005 VA examination it was noted that 
he had a scar on the bottom of his right foot that was 4 cm. 
by .8 cm.  It was accompanied by disfigurement and 
hypopigmentation of less then 6 square inches and abnormal 
texture less then 6 square inches.  There was no tenderness, 
ulceration, adherence, instability, tissues loss, keloid 
formation or hypopigmentation.  There were no burn scars 
present.  

The veteran submitted an August 2006 private treatment note 
that stated that the skin was intact on both sides of the 
foot and that he had a well healed incision on the plantar 
surface of the right foot.  

After review of the veteran's statements, VA examination, VA 
treatment notes, and private treatment notes, the Board finds 
that the service-connected status post excision of mass of 
the right foot with residual scar does not meet the criteria 
for a rating higher 10 percent, since his scar is not in an 
area or areas exceeding 12 square inches (77 sq. cm).  

Based on this record, the claim for an initial rating higher 
than 10 percent for the service-connected status post 
excision of mass of the right foot with residual scar must be 
denied.  



ORDER

An initial rating in excess of 10 percent for the service-
connected status post excision of mass of the right foot with 
residual scar is denied.  



REMAND

The Board notes that further development is warranted for the 
service-connected plantar fasciitis and heel spurs of the 
right foot, the service-connected plantar fasciitis and heel 
spurs of the left foot, the issue of service connection for 
claimed hypertension, and the issue of service connection for 
claimed bilateral blepharitis/ dry eyes.  

The Board notes that since the veteran's August 2005 VA 
examination for his service-connected plantar fasciitis and 
heel spurs of the right foot and his service-connected 
plantar fasciitis and heel spurs of the left foot he has 
submitted private treatment reports from August 2006 that 
show that his service-connected plantar fasciitis and heel 
spurs of the right foot and left foot have increased in 
severity.  

The Board notes that, when a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Therefore, the Board finds that the RO should arrange for the 
veteran to have a VA examination in order to determine the 
current severity of his service-connected plantar fasciitis 
and heel spurs of the right foot and his service-connected 
plantar fasciitis and heel spurs of the left foot.  

The Board finds that additional action as to the claims of 
service connection for hypertension and bilateral 
blepharitis/dry eyes is required.   

The Board notes that prior to the veteran's first period of 
service he did not have any disorders of hypertension or 
bilateral blepharitis/dry eyes; however, prior to his second 
period of service the veteran was treated for both 
hypertension and eye conditions.  

The Board notes that a veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The veteran was diagnosed in October 2001 with hypertension 
and a September 2002 in-service treatment note stated that he 
had hypertension.  During his first period for service he was 
seen in October 1992 and December 1992 for eye conditions and 
on a July 2003 Post-Deployment Questionnaire he stated that 
he had problems with his eyes.  

The Board finds that the veteran should be scheduled for VA 
examination(s) to determine nature and likely etiology of his 
claimed hypertension and bilateral blepharitis/dry eyes; the 
VA examiner(s) should state if the veteran's conditions were 
a result of his first period of service and if they pre-
existed the veteran's second period of service were they 
aggravated by service.  

The Board notes that if the veteran had hypertension or 
bilateral blepharitis/ dry eyes prior to his entry into 
active service, VA must next determine whether that condition 
was aggravated by service.  See VAOPGCPREC 3-03 (July 16, 
2003).  

Further, a preexisting injury or disease will be presumed to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (emphasis added).  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The veteran 
testified that he sought treatment at a few VA facilities; 
therefore, the RO should try to obtain all pertinent 
treatment records.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
plantar fasciitis and heel spurs of the 
right foot and the service-connected 
plantar fasciitis and heel spurs of the 
left foot.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's plantar 
fasciitis and heel spurs, stated in 
terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
hypertension and bilateral 
blepharitis/dry eyes.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner(s) should opine as to whether 
the veteran's hypertension and bilateral 
blepharitis/dry eyes were a result of his 
first period of service.  The examiner(s) 
should also state if his hypertension and 
bilateral blepharitis/dry eyes preexisted 
his second period of service and if they 
were permanently aggravated beyond the 
natural progression by military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


